By the Court.

Lumpkin, J.,
delivering the opinion.
There is no question of law involved in this case, and it has been fairly submitted upon the facts to the jury. They have found a verdict for the plaintiff, and the Court has refused to grant a new trial. We do not feel called on to reverse the judgment.
Indeed, the argument of the facts in any case, with all the zeal and particularity of a jury trial, is felt by this Court to be a grievous burden, and unless we are satisfied that the jury acted from bias or prejudice, corruption or passion, or manifest mistake, we shall rarely feel it our duty to order a re-hearing upon the testimony, where it has been refused by the Circuit Judge.
Let the judgment be affirmed.